914 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Errol SELZNICK, Plaintiff-Appellant,Errol Selznick Machinery Corporation, Plaintiff,v.OHIO BELL TELEPHONE COMPANY, Defendant-Appellee.
No. 90-3052.
United States Court of Appeals, Sixth Circuit.
Sept. 19, 1990.

Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Errol Selznick, an Ohio citizen, appeals pro se the dismissal of his cause of action due to lack of subject matter jurisdiction.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Selznick sued the Ohio Bell Telephone Company, alleging that it was not responding properly to his complaints of interference with his receipt of personal and business calls.  Defendant moved for dismissal based on lack of subject matter jurisdiction, and the district court granted the motion.


3
Upon consideration, we find that this case was properly dismissed, as the complaint failed to invoke the jurisdiction of the federal district court.   See Walls v. Waste Resource Corp., 761 F.2d 311, 317 (6th Cir.1985).  Accordingly, the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.